058-15
                               ELECTRONIC RECORD




COA #      02-13-00192-CR                        OFFENSE:


           James Edward Moore v. The State
STYLE:     of Texas                              COUNTY:         Tarrant


COA DISPOSITION:      AFFIRM                     TRIAL COURT:    213th District Court


DATE: 11/20/14                   Publish: NO     TC CASE #:      1269903D




                        IN THE COURT OF CRIMINAL APPEALS


          James Edward Moore v. The State of
STYLE:    Texas                                       CCA#:             OS*-IS
          APPEL.LAMT-yj=>             Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:        .

DATE: _     a&falxp/r                                 SIGNED:                           PC:_

JUDGE:        _A.                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD